Pettit, J.
This was an indictment for hunting on the first day of the week, commonly called Sunday.
A general motion was made to quash the indictment, which was sustained, and exception was taken.
The prosecution was under .sec. 1, 2 G. & H. 481, and the motion covered all legal insufficiencies of the indictment.
The State has appealed and assigned for error the sustaining of the motion to quash. We cannot learn from the record on what particular ground the motion was sustained, but if there is a good and sufficient cause for it, we must sustain the ruling below. The indictment does not show that the hunting was done on the first day of the week, commonly called Sunday.
The language is this: “On or about the 1st day of October, A. D. 1871, at the county and State aforesaid, was then and there found unlawfully hunting; the said istdayof October, 1871, being then and there the first day of the week, commonly called Sunday.” When time, as in this case, is of the *312essence of the crime or misdemeanor, the indictment must show that the violation of' law was at that time. This indictment does not do so.
R. B. F. Pierce and J. C. Denny, Attorney General, for the State.
To transpose the language in the indictment, it reads thus : October ist, 1871, was the first day of the week, and on or about that day the defendant was found hunting. On or about, when the day is essential to the commission of the offence, does not mean, in a penal statute or prosecution, the very day. The court committed no error in quashing the indictment.
The judgment is affirmed.